CORRECTED ORDER
The Disciplinary Review Board on September 21, 1999, having filed with the Court its decision concluding that ROBERT C. SPIESS of POMPTON PLAINS, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.4(b) (failure to explain matters sufficiently to client to permit client to make informed decision), RPC 3.2 (failure to expedite litigation), RPC 5.5(a) (unauthorized practice of law), and *122RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that ROBERT C. SPIESS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 3, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.